Exhibit 10.1

EXECUTION VERSION

SPONSOR SHARES SURRENDER AGREEMENT

April 7, 2019

Leo Holdings Corp.

21 Grosvenor Place

London, SW1X 7HF

United Kingdom

Re: Surrender of Shares

Reference is made to that certain Business Combination Agreement, dated as of
the date hereof (as it may be amended, restated or otherwise modified from time
to time, the “Business Combination Agreement”) among Leo Holdings Corp., a
Cayman Islands exempted company (the “Company”), Queso Holdings Inc., a Delaware
corporation (“Queso”), and AP VIII CEC Holdings, L.P., a Delaware limited
partnership and solely for purposes of Sections 7.14(f) and 10.2(i) thereof, Leo
Investors Limited Partnership, a Cayman limited partnership (the “Sponsor”).
This letter agreement (this “Letter Agreement”) is being entered into and
delivered by the Company and the Sponsor in connection with the transactions
contemplated by the Business Combination Agreement. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Business Combination Agreement.

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and with the
consummation of the transactions contemplated by the Business Combination
Agreement (other than those contemplated by paragraphs 1 to 3 of this Letter
Agreement below) being conditions subsequent to the obligations of the parties
to this Letter Agreement, the Sponsor and the Company hereby agree that:

 

1.

Immediately prior to, and conditioned upon, the Effective Time:

(a)    the Sponsor shall automatically irrevocably surrender and forfeit to the
Company for no consideration, as a contribution to capital, 1,750,000 Class B
ordinary shares of the Company (“Class B Shares”) (the “Forfeited Securities”);
and

(b)    the Company shall immediately cancel the Forfeited Securities.

 

2.

Immediately following, and conditioned upon the consummation of the transaction
described in paragraph 1 above, but prior to the Effective Time, the Sponsor
shall, automatically and without any further action by the Sponsor and the
Company, irrevocably waive the right to be issued 20% (to the nearest whole
number) of the Class A ordinary shares of the Company (“Class A Shares”) into
which, but for this paragraph, the Forfeited Securities would otherwise convert
in accordance with Article 17 of the Leo Governing Documents.



--------------------------------------------------------------------------------

3.

Accordingly, following and conditioned upon the consummation of the transactions
described in paragraphs 1 and 2 above, the Company, at any time when, in
accordance with Article 17 of the Leo Governing Documents, the Class B Shares
convert to Class A Shares, shall not issue to holders of Class B Shares any
Class A Shares the entitlement to which has been waived in accordance with
paragraph 3 above.

The Sponsor hereby represents and warrants to the Company as of the date hereof
as follows:

(i)     The Sponsor owns free and clear of all Encumbrances 4,910,000 shares of
Leo Common Stock.

(ii)     There are no voting trusts, proxies, partnership or other Contracts
with a limited partner or general partner of the Sponsor, investors’ rights
Contracts, right of first refusal or co-sale Contracts, or registration rights
Contracts or other agreements or understandings to which the Sponsor is bound
with respect to voting of any equity interest of the Sponsor.

(iii)    The Sponsor has all requisite power and authority to execute and
deliver this Letter Agreement and to consummate the transactions contemplated
hereby and to perform all of its obligations hereunder. The execution and
delivery of this Letter Agreement have been, and the consummation of the
transactions contemplated hereby has been, duly authorized by all requisite
action by the Sponsor. This Letter Agreement has been duly and validly executed
and delivered by the Sponsor and, assuming this Letter Agreement has been duly
authorized, executed and delivered by the other party hereto, this Letter
Agreement constitutes, and upon its execution will constitute, a legal, valid
and binding obligation of the Sponsor enforceable against it in accordance with
its terms.

Sections 10.3, 10.4, 10.5, 10.6, 10.7, 10.9, 10.10, 10.11 and 10.12 of the
Business Combination Agreement are incorporated by reference herein. Queso shall
be an express third-party beneficiary to this Letter Agreement, and shall be
entitled to the rights and benefits hereunder and may enforce the provisions
hereof as if it were a party hereto. This Letter Agreement shall terminate, and
have no further force and effect, if the transactions contemplated by the
Business Combination Agreement (other than those contemplated by paragraphs 1 to
3 of this Letter Agreement above) are not consummated or the Business
Combination Agreement is validly terminated in accordance with its terms prior
to the Effective Time. This Letter Agreement may be executed in two (2) or more
counterparts (including by electronic means), all of which shall be considered
one and the same agreement and shall become effective when signed by each of the
parties and delivered to the other party, it being understood that both parties
need not sign the same counterpart.

 

2



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Letter Agreement by signing
where indicated below. Please indicate your agreement to the terms of this
Letter Agreement by signing where indicated below.

 

LEO INVESTORS LIMITED PARTNERSHIP By:   Leo Investors General Partner Limited
Its:   General Partner By:  

/s/ Simon Brown

Name:   Simon Brown Title:   Director

 

Accepted and Agreed: LEO HOLDINGS CORP.

By:  

/s/ Lyndon Lea

Name:   Lyndon Lea Title:   Chairman and Chief Executive Officer